Thomas A. Aurelio, J.
Motion brought on by defendant by order to show cause, dated January 30, 1964, to substitute the name “ Gift Funding, Inc.” in place of the above-named defendant is denied. This action was commenced in February, 1963, and the name of the defendant, American Travelers Club, Inc., was not changed until September 16, 1963 to “Gift Funding, Inc.” Plaintiff opposes the motion and contends its contract was with the above-named defendant — American Travelers Club, Inc.— and demands that the judgment be entered against such defendant.
Upon the trial of this action it was satisfactorily established that American Travelers Club and American Travelers Club, Inc., a Delaware corporation, are one and the same corporation. Plaintiff’s Exhibit 4 in evidence, as well as other evidence in the record, confirms this. I do not think it lies within the power of a corporate defendant to change its name during the pendency of an action and then compel the plaintiff to enter judgment against a corporation with a name of defendant’s choice and then re-establish itself under the old name (American Travelers Club, Inc.), as it is sought to do herein. It is apparent that the name American Travelers Club, Inc., has some intrinsic value. Moreover, amending the title of the action at this juncture of the proceeding might lead to unnecessary confusion in the enforcement of the judgment herein granted in favor of plaintiff against defendant.